Citation Nr: 0016770
Decision Date: 06/26/00	Archive Date: 09/08/00

DOCKET NO. 94-29 978               DATE JUN 26, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an increased disability rating for service-connected
post-traumatic stress disorder (PTSD), currently evaluated as 50
percent disabling.

ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1968 to December
1971.

This case comes before the Board of Veterans' Appeals (the Board)
on appeal from a March 1994 rating decision of the Montgomery,
Alabama, Department of Veterans Affairs (VA) Regional Office (RO),
which confirmed a previous 30 percent rating for the appellant's
service-connected PTSD. In a May 1999 rating decision, the RO
granted an increased disability rating, to 50 percent, effective

March 18, 1999, but the appellant continues to assert that he is
entitled to a higher rating.

REMAND

The Board finds that the appellant's claim is well grounded within
the meaning of 38 U.S.C.A. 5107(a) (West 1991). A well grounded
claim is one that is meritorious on its own or capable of
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).
Generally, claims for increased evaluations are considered to be
well grounded. A claim that a disability has become more severe is
well grounded where the disability was previously service-connected
and rated, and the claimant subsequently asserts that a higher
rating is justified due to an increase in severity since the
original rating. Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992).

Because the veteran's claim is well grounded, VA has a duty to
assist him with the development of his claim. 38 U.S.C.A. 5107(a)
(West 1991). The United States Court of Appeals for Veterans Claims
(formerly United States Court of Veterans Appeals) (Court) has held
that the "fulfillment of the statutory duty to assist ... includes
the conduct of a thorough and contemporaneous medical examination
... so that the evaluation of the claimed disability will be a
fully informed one." Green v. Derwinski, 1 Vet. App. 121, 124
(1991); see Colvin v. Derwinski, 1 Vet. App. 171 (1991) (when the
medical evidence is inadequate, the VA must supplement the record
by seeking a medical opinion or by scheduling a VA examination);
see also 38 C.F.R. 4.70 (1999).

After careful review of the record, the Board finds that this case
is not yet ready for appellate review. Though the appellant's
claimed stressors were never verified by the RO, service connection
has been in effect for more than 10 years and is protected. See 38
U.S.C.A. 1159 (West 1991); 38 C.F.R. 3.957 (1999). However, the
evidence as to the severity of the appellant's PTSD is convicting
and another VA examination is required in order to ascertain
symptoms attributable to PTSD and their severity. VA examination
reports from 1989, 1994 and 1998, VA

- 2 - 

discharge summaries from 1996, 1997, and 1998, and VA outpatient
treatment notes from 1996 and 1998-99 show the appellant with
Global Assessment of Functioning (GAF) scores ranging from 41 to
80. The appellant has been diagnosed with PTSD, substance abuse
problems, major depressive disorder, and dysthymic disorder. It is
not clear from the record what part of the appellant's disabilities
are a function of his PTSD and which parts are related to other
disabilities he may have. Similarly, the record indicates that the
appellant is not able to work, but there is no indication whether
this is due to PTSD or some other condition.

In light of the above, the Board feels that another examination
should be scheduled to address the current severity of the
appellant's PTSD as well as a current GAF score and to relate the
appellant's current level of functioning to his PTSD or to other
sources as appropriate.

The above evidentiary development is necessary to provide a record
upon which a fair, equitable, and procedurally correct decision on
the claim can be made. 38 C.F.R. 3.326, 3.327 (1999).

Overall, the Board finds that, after the above medical development
has been completed, the RO must review the appellant's claim
seeking an increased rating for PTSD, fully explaining the reasons
and bases for its determinations, with correct application of the
pertinent laws and regulations.

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following development:

1. The appellant should be requested to identify all sources of
recent treatment received for his service-connected PTSD, and to
furnish signed authorizations for release to the VA of private
medical records in (connection with each non-VA source he
identifies. Copies of the medical records from all sources he
identifies, including VA records, (not already in the

3 -

claims folder) should then be requested. All records obtained
should be added to the claimsfolder.

2. The RO should schedule the appellant for a VA examination in
order to assess the current nature and severity of his service-
connected PTSD. The claims folder and a copy of this remand must be
made available to and reviewed by the examiner prior to the
examination. All necessary tests should be conducted, and the
examiner should review the results of any testing prior to
completion of the report. All current manifestations of the
appellant's PTSD should be determined and discussed. The severity
of any found symptomatology should be evaluated. The examiners
specifically instructed to determine a current GAF score, as well
as to offer an opinion as to how much of the appellant's current
disability is related to PTSD and how much is related to other
disabilities he may have. Similarly, the examiner is instructed to
offer an opinion regarding the appellant's ability to work, and to
determine how much of his inability to work, if any, is related to
PTSD and how much is related to other disabilities he may have. The
reasoning that forms the basis of the above opinions should be set
forth. All findings are to be recorded in a concise, legible manner
and made part of the claimsfolder.

3. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, appropriate corrective action is to be
implemented. Specific attention is directed to the examination
report. If the examination report does not include fully detailed

4 - 

descriptions of pathology and all test reports, special studies or
adequate responses to the specific opinions requested, the report
must be returned for corrective action. 38 C.F.R. 4.2 (1998) ("if
the [examination] report does not contain sufficient detail, it is
incumbent upon the rating board to return the report as inadequate
for evaluation purposes."); Green v. Derwinski, 1 Vet. App. 121,
124 (1991);.Abernathy v. Principi, 3 Vet. App. 461, 464
(1992);.Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

4. Thereafter, the RO should review the claim of entitlement to an
increased disability rating for service-connected PTSD, based on
all the evidence in the claims file. All pertinent diagnostic codes
under the Schedule for Rating Disabilities, 38 C.F.R. Part 4
(1999), should be considered. The RO must provide a complete
rationale for its decision.

5. If the decision remains unfavorable, the appellant should be
provided with a Supplemental Statement of the Case (SSOC) and
afforded a reasonable period of time in which to respond. The SSOC
should provide any additional pertinent laws and regulations for
all determinations by the RO, including rationales for all
decisions made.

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration. The Board intimates no opinion, either legal or
factual, as to the ultimate disposition warranted in this case,
pending completion of the requested adjudication. The purpose of
this REMAND is to further develop the record. No action is required
of the veteran until he is notified by the RO; however, the veteran
is advised that failure to cooperate by reporting for examinations
may result in the denial of his claim. 38 C.F.R. 3.655 (1999).

- 5 -

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

THOMAS J. DANNAHER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 - 


